Petition for writ of habeas corpus and the papers herein are remanded to the Superior Court with direction that said court proceed to hold an evidentiary hearing to determine *909the question of waiver, that is, for that court to hear evidence and make findings of fact on the question of whether or not there was a valid waiver by the defendant of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Upon termination of the evidentiary hearing in the Superior Court, the petition and papers therein shall be returned to Supreme Court.
William F. Reilly, Public Defender, Allegra E. Munson, Asst. Public Defender, for petitioner. Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for respondent.